Citation Nr: 1515640	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  He died in August 2012.  The appellant seeks recognition as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center (Pension Center), in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died in August 2012; his marital status at the time of his death was listed as divorced. 

2.  At the time of the Veteran's death in August 2012, his legal state of residence was Wisconsin.
 
3.  The State of Wisconsin does not recognize common law marriages, a fact the appellant acknowledged she and the Veteran were aware of in a January 2013 statement.
 
4.  The appellant and the Veteran were not married at the time of the Veteran's death.





CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). 

In this case, however, for the following reasons, the Board finds that the appellant's claim of service connection for the cause of the Veteran's death must be denied as a matter of law. 

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Dependency and indemnity compensation may be paid to a surviving spouse who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated, or; (2) for 1 year or more, or; (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The appellant has maintained that while she and the Veteran were never legally married, they presented themselves as a married couple.  See April 2013 Notice of Disagreement.  The evidence of record reflects that the couple lived together in Wisconsin from August 1991 until the Veteran's death in August 2012.  Both the appellant and the Veteran were previously married and divorced, and the couple had one daughter during their relationship together.  As such, the appellant contends that she should be recognized as the Veteran's surviving spouse for VA compensation purposes.  

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

However, the appellant and the Veteran lived in the state of Wisconsin, a jurisdiction that does not recognize the validity of common-law marriages.  See Wis. Stat. Ann. § 765.16.  A 1991 VA General Counsel opinion indicated that a lack of recognition of common-law marriage by a jurisdiction constituted a "legal impediment" to the purported marriage.  See VAOPGCPREC 58-91 (June 17, 1991).  In this case, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran.  

Such legal impediment, however, does not necessarily bar the appellant from being recognized as the Veteran's surviving spouse for VA purposes, provided that the requirements of 38 C.F.R. § 3.52 are met.  The VA regulation provides that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits.  38 C.F.R. § 3.52.

For a deemed valid marriage under 38 C.F.R. § 3.52, all four of the requirements need to be met.  In this case, the evidence of record reflects that the attempted common law marriage occurred more than one year before the Veteran died.  Additionally, as discussed above, the appellant cohabited with the veteran continuously from the date of the attempted common law marriage until the Veteran's death.  Further, no other claimant has been found to be entitled to VA death benefits and no one other than the appellant so claims.  Therefore, the only question remaining is whether the appellant had knowledge that a legal impediment existed that prohibited a common-law marriage between the veteran and the appellant.

In her claim form submitted in September 2012, the appellant indicated that the Veteran had been married once and divorced, and that she herself had never been married.  The Board also notes that in a claim submitted by the Veteran in November 2008, he described himself as being "divorced."  He listed the appellant as a person who could be contacted if necessary, but only described her as being a "significant other."  A section of the form designated for listing the name of a spouse was left blank.  A VA treatment record dated in September 2008 likewise reflects that the Veteran gave a history of having been married and then divorced in 1989, and said that he lived with the appellant who he described as his "significant other."  

Significantly, the appellant clearly stated in a January 2013 statement that she and the Veteran "were aware that common law marriage wasn't recognized in the state of Wisconsin.  We lived together for 21 years and presented ourselves as a married couple in everything we did.  We simply never took the appropriate legal action to make it official."  

Under these circumstances, the Board finds that the record contains ample evidence indicating that the appellant was aware that she was not legally married to the Veteran.

As the appellant has not provided satisfactory proof of a valid marriage or proof of a marriage deemed valid under 38 C.F.R. § 3.52, the appellant has not met her burden of proving her marital status.  The Board concludes that the appellant is not to be recognized as the Veteran's surviving spouse for the purpose of VA death benefits.  See Sandoval v. Brown, 7 Vet. App. 7, 10 (1994) (a veteran's spouse must supply proof of her marital status in order to achieve claimant status).







ORDER

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  The appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


